Title: Simon Chaudron to Thomas Jefferson, 7 February 1819
From: Chaudron, Jean Simon
To: Jefferson, Thomas


          
            Monsieur
            Philadelphie le 7 fevrier 1819
          
          Le temps et l’infortune ne m’ont point fait oublier la bienveillance dont vous m’avez honoré autrefois.
          obligé de quitter une grande cité ou le luxe et les besoins assiègent les familles nombreuses; entouré de neuf enfans, tous nés dans les Etats-Unis; tous élevés dans les principes d’une république dont je leur apprends à vénérer les illustres fondateurs, je voudrais les attacher à Son heureux Sol, et les éloigner du foyer dangéreux des Spéculations commerçiales.  Pour cela, je me dispose à me rendre à l’etablissement francais qui Se forme sur les bords du Tombigbee; j’y suis même appelé par le vœu de mes anciens compatriotes; mais, inconnu de mes nouveaux hôtes américains, j’aurais besoin, grand besoin, d’un signe de votre souvenir et de votre approbation, pour y être accueilli favorablement;:  Car Vous le savez, Monsieur, l’influence d’une grande et juste renommée féconde tout ce quelle protège; et je ne pourrais rien montrer, à mes concitoyens, de plus honorable qu’un Signe avantageux de Votre opinion Sur ma personne.
          Pour mêler un peu d’interêt public, à l’interêt particulier de ma famille, je serais, Monsieur, bien reconnaissant Si je pouvais obtenir de vous assez de graine de Sézame pour en essayer la culture à Aigleville.  Cet objet m’est particulièrement demandé par nos colons.
          Je me Sers de l’entremise de mon respectable ami, Monsieur Girardin, pour ne 
vous laisser aucun doute sur la petite portion de droits que je peux avoir à Votre généreuse 
										bonté
          
            Je suis avec un profond respect Monsieur Votre trés humble et trés obeissant Serviteur
            Chaudron
          
         
          Editors’ Translation
          
            
              Sir
              Philadelphia  7 February  1819
            
            Time and misfortune have not made me forget the kindness with which you have honored me in the past.
            Obliged to leave a great city where luxury and need assail large families, surrounded by nine children, all born in the United States and all raised on the principles of a republic, whose illustrious founders I teach them to venerate, I would like to attach them to its happy soil and keep them away from the dangerous seat of commercial speculations.  To achieve this I am inclined to go to the French settlement taking shape on the banks of the Tombigbee. I am, moreover, called there by the wishes of my old compatriots. Unknown, however, to my new American hosts, in order to be favorably welcomed there I would very much need a mark of your remembrance and approbation.  As you know, Sir, the influence of a great and just reputation fertilizes everything it protects, and nothing I could present to my fellow citizens would be more honorable than an indication of your good opinion of me.
            In order to combine a little bit of the  public interest with the private interests of my family, I would, Sir, be very grateful if I could obtain enough sesame seed from you to try growing it at Aigleville.  This has been particularly requested of me by our settlers.
            I make use of the intervention of my respectable friend Mr. Girardin to leave you in no doubt about the small claim I may have to your generous kindness
            
              I am with profound respect, Sir, your very humble and very obedient servant
              Chaudron
            
          
        